Citation Nr: 1211344	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 27, 1987 to July 17, 1987, from March 31, 2002 to July 28, 2002, and from February 22, 2003 to February 17, 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  A January 2008 rating decision denied service connection for bilateral hearing loss and tinnitus.  A November 2008 rating decision denied service connection for a right knee disability, a left knee disability, and sleep apnea.

On his Form 9, Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge.  Prior to the scheduling of this hearing, however, the Veteran properly withdrew his request for such hearing.  The Veteran's hearing request has therefore been deemed withdrawn. 38 C.F.R. § 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted with respect to the Veteran's claims.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In the instant case, the available VA medical treatment records suggest that additional VA treatment records are available but are not currently of record.  For example, an April 2010 list of "active problems" generated by a VA Community Based Outpatient Clinic (CBOC) suggests that a VA clinician diagnosed the Veteran with sleep apnea in July 2008 .  No VA treatment records from 2008 are currently of record.  Additionally, a May 2007 VA treatment record suggests that the Veteran may have undergone bilateral standing knee x-rays and a MRI examination of his left knee.  Records relating to such procedures are not of record.  Accordingly, on remand, a full copy of the Veteran's VA medical records from relevant VA treatment facilities should be obtained.

Additionally, once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The United States Court of Appeals for Veterans Claims (Court) has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, the Board is to consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the instant case, the Veteran received a VA audiological examination in December 2007, at which time the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to service.  The examiner reviewed the Veteran's service treatment records, but not his VA medical records.  The examiner noted that the Veteran had periods of active duty in 2002, 2003, and 2004, but the examiner did not acknowledge the Veteran's first period of active duty in 1987.  The examiner relied heavily on the Veteran's purported lack of active duty service before 2002 as a rationale for her negative opinion, which alone renders her conclusion inadequate.  Furthermore, while the examiner noted that an audiological examination in 2004 revealed thresholds up to 10 decibels greater than a 2000 examination, the examiner simply stated without further explanation "thus hearing loss was not aggravated by military noise exposure."  This lack of rationale is inadequate for the purpose of rendering a decision in the instant case.

While the Board acknowledges that the Veteran submitted a private audiological opinion in December 2008, the Board does not find this examination to be of great probative value.  The private clinician did not review the Veteran's claims file, and it is not apparent that the clinician understood that the Veteran's active duty service spanned three distinct periods of time, each less than a year, between 1987 and 2004.  Instead, the clinician based her evaluation on the Veteran's self-reported history.  The clinician noted that the Veteran's hearing had a "significant threshold shift" between October 1986 and October 2006, but noting this shift alone, without acknowledging that approximately 17 years between those dates were spent outside active duty service, renders this opinion of very limited probative value.  The Veteran should therefore be afforded with an additional audiological examination on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  Specifically, the Veteran should be asked to identify all VA medical facilities from which he has received treatment relevant to his claims.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Then, obtain all outstanding VA treatment records from relevant VA treatment facilities, including the VA Medical Center in Kansas City, Missouri, the Cameron CBOC, and any other facilities identified by the Veteran concerning treatment relevant to the Veteran's claims.  All attempts to locate these records should be fully documented in the claims folder.  If VA is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R.     § 3.159(e)(1) (2011).

3.  After completing the two preceding directives, schedule the Veteran for an audiological examination with a VA examiner of appropriate expertise, but not the examiner who conducted the December 2007 examination.

Following a review of this remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, the examiner should describe the severity of the Veteran's bilateral hearing loss.  The examiner should then provide the following three opinions with regard to each of the Veteran's three periods of active duty service.

A.  With regard to the Veteran's first period of active service (January 27, 1987 to July 17, 1987), provide the following three opinions:

1)  Did the Veteran's bilateral hearing loss disability and/or tinnitus clearly and unmistakably exist prior to his entrance into his first period of active service?

2)  If the Veteran's bilateral hearing loss disability and/or tinnitus did not clearly and unmistakably exist prior to his first period of active service, is it at least as likely as not (i.e. probability of 50 percent or greater) that his bilateral hearing loss disability and tinnitus originated during, or are etiologically related to, his first period of active service?

3)   If the Veteran's bilateral hearing loss disability and/or tinnitus did clearly and unmistakably exist prior to his first period of active duty, did the disabilities clearly and unmistakably increase in severity only due to the natural progression of the disabilities during his first period of active duty (i.e., is there clear and unmistakable evidence that the bilateral hearing loss disability and/or tinnitus were not aggravated by service)?

B.  With regard to the Veteran's second period of active service (March 31, 2002 to July 28, 2002), provide the following three opinions:

1)  Did the Veteran's bilateral hearing loss disability and/or tinnitus clearly and unmistakably exist prior to his entrance into his second period of active service?

e)  If the Veteran's bilateral hearing loss disability and/or tinnitus did not clearly and unmistakably exist prior to his second period of active service, is it at least as likely as not (i.e. probability of 50 percent or greater) that his bilateral hearing loss disability and tinnitus originated during, or are etiologically related to, his second period of active service?

3)   If the Veteran's bilateral hearing loss disability and/or tinnitus did clearly and unmistakably exist prior to his second period of active duty, did the disabilities clearly and unmistakably increase in severity only due to the natural progression of the disabilities during his second period of active duty (i.e., is there clear and unmistakable evidence that the bilateral hearing loss disability and tinnitus were not aggravated by service)?

C.  With regard to the Veteran's third period of active service (February 22, 2003 to February 17, 2004), provide the following three opinions:

1)  Did the Veteran's bilateral hearing loss disability and/or tinnitus clearly and unmistakably exist prior to his entrance into his third period of active service?

2)  If the Veteran's bilateral hearing loss disability and/or tinnitus did not clearly and unmistakably exist prior to his third period of active service, is it at least as likely as not (i.e. probability of 50 percent or greater) that his bilateral hearing loss disability and tinnitus originated during, or are etiologically related to, his third period of active service?

3)   If the Veteran's bilateral hearing loss disability and/or tinnitus did clearly and unmistakably exist prior to his third period of active duty, did the disabilities clearly and unmistakably increase in severity only due to the natural progression of the disabilities during his third period of active duty (i.e., is there clear and unmistakable evidence that the bilateral hearing loss disability and tinnitus were not aggravated by service)?

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and a complete and thorough rationale for each opinion expressed must be provided.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


